Per Curiam.

The People having failed to establish the
reliability of the informant, probable cause for the issuance of the wiretap order was lacking and the evidence obtained from this source was inadmissible (People v. Kaiser, 21 N Y 2d 86; People v. Horowitz, 21 N Y 2d 55; People v. McCall, 17 N Y 2d 152). While there was other evidence in the record which may have been derived from a source independent of the illegal wiretap and may have been sufficient to convict, the tapes played in the presence of the jury contained prejudicial admissions. Under these circumstances, defendants are entitled to a new trial.
The judgments of conviction should be unanimously reversed on the law and facts, and a new trial ordered.
Concur — Hogan, P. J., Glickman and Pittoni, JJ.
Judgments reversed, etc.